Per Curiam: The record shows a judgment rendered on the 13th day of the month, while the condition of the appeal bond recites a judgment’ rendered on the 14th day of the same month. This misdescription of the judgment appealed from is fatal. A rule nisi will be entered, requiring the appellant to file a sufficient appeal bond, or, in default thereof, the appeal will be dismissed. The bond does not recite that there was a judgment of retorno in the court below; it had better be amended also in that regard. Mule nisi.